Citation Nr: 0634663	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2. Whether a document received by facsimile on August 10, 
2002, is a valid notice of disagreement to the July 23, 2002, 
rating decision.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2002 and March 2005 rating decisions.

In a June 2002 statement in support of his claim, the veteran 
indicated that residuals of fragment wounds to the neck had 
not been addressed.  This issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he contracted hepatitis C from a 
blood transfusion during surgery to his temple as the result 
of a shrapnel injury to the head in Vietnam (the veteran also 
contends that his hepatitis C may be the result of exposure 
to the blood of other soldiers while serving in Vietnam).  
While the veteran's service medical records contain summaries 
of the treatment for his head injury, the specific 
hospitalization and surgical records are not contained in the 
veteran's file.  The records in the file summarizing the 
veteran's care reflect that the veteran's wounds were 
initially debrided at the 12th evacuation Hospital in 
Vietnam, and then he was transferred to the 24th Evacuation 
Hospital in the Republic of Vietnam where a craniectomy was 
performed on September 25, 1968.  An attempt should be made 
to obtain the in-patient clinical records of the veteran's 
care at the 12th and 24th Evacuation Hospitals.  

In addition to the foregoing, at the hearing conducted in 
August 2006, there was a discussion of numerous other issues.  
In this regard, it is observed that in February 2006, the 
Board issued a remand directing that a statement of the case 
be provided to address whether a document could be construed 
as a notice of disagreement.  At the time it was noted that:

[i]n a July 2002 rating decision, the RO granted an 
increased rating for the service-connected 
psychiatric disorder, continued multiple ratings 
for service-connected disabilities, and denied 
service connection for several disabilities.  In 
August 2002, a document was submitted to the RO by 
way of facsimile, which showed the heading as 
"Notice of Disagreement with Rating Decision July 
23, 2002."  In an undated letter, the RO informed 
the veteran that it was not accepting the August 
2002 facsimile as a valid notice of disagreement 
because it was not signed.  It noted that this 
determination was appealable and provided him with 
his appellate rights.  In November 2002, the 
veteran submitted a valid notice of disagreement as 
to the RO's determination that the August 2002 
facsimile was not a notice of disagreement.  A 
statement of the case has not been issued. 
Therefore, this claim must be remanded for issuance 
of a statement of the case.

The claims file as it is currently constituted does not 
reflect that a statement of the case has been issued as to 
this matter, which also appears to concern the issues 
discussed at the August 2006 hearing.  

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Accordingly, another remand is now required.  38 C.F.R. 
§ 19.9.

Under the circumstances, this case is remanded for the 
following:  

1.  Ensure that the duty-to-notify and 
duty-to-assist requirements are fully 
complied with and satisfied.  The 
veteran should be specifically asked to 
submit any evidence in his possession 
which pertains to his claim.

2.  Obtain permission from the veteran 
and acquire the private treatment records 
from Dr. Atkinson, M.D. for his treatment 
of the veteran. 

3.  Obtain the veteran's VA outpatient 
treatment records from February 2005 to 
the present.

4.  Request the veteran's inpatient 
treatment records from the 12th 
Evacuation Hospital in Vietnam for 
September 25, 1968; request the veteran's 
inpatient treatment records from the 24th 
Evacuation Hospital in Vietnam from 
September 25, 1968 to October 23, 1968 
(date he was released for convalescence). 

3.  Following the above requested 
development, request a medical opinion of 
record as to whether it is as likely as 
not (50 percent) that the veteran's 
hepatitis C was contracted in service.  
The examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  The examiner should address 
specifically the time lapse between the 
veteran's discharge from service and his 
diagnosis, as well as the significance, 
if any, of the veteran's normal liver 
function test in February 1978.

4.  When the development requested has 
been completed, review the veteran's 
claim of entitlement to service 
connection for hepatitis C.  If the 
benefits sought are not granted, furnish 
the veteran with a supplemental statement 
of the case and afford a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

5.  Furnish the veteran with a statement 
of the case as to the matter of whether a 
document received by facsimile on August 
10, 2002, is a valid notice of 
disagreement to the July 23, 2002, rating 
decision, (or if on further review, it is 
determined a valid notice of disagreement 
as to the July 2002 rating was received, 
issue a statement of the case addressing 
the claims with which disagreement was 
expressed).  In any event, the statement 
of the case issued should include all 
relevant law and regulations pertaining 
to the claim.  The veteran also must be 
advised of the time limit within which he 
may file a substantive appeal if he 
wishes the Board to address any issued 
considered in the statement of the case. 
See 38 C.F.R. § 20.302(b).  Thereafter, 
if an appeal has been perfected, it 
should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



